Citation Nr: 1539154	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for headaches, to include on an extra-schedular basis.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

3.  Entitlement to an initial compensable rating for hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to retirement in June 1992.  

This case comes before the Board of Veterans' Appeals (Board) from August 2010, November 2011, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a January 2014 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a February 2014 statement, the Veteran withdrew the request for a hearing and stated that he wanted his case sent to the Board for a decision.  Therefore, the Board finds that the Veteran's request for a Board hearing has been withdrawn.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Veteran submitted a November 2011 statement that constitutes a timely notice of disagreement with the 10 percent rating assigned for headaches in a November 2011 rating decision.  Specifically, the Veteran asserted that he should be assigned a 50 percent rating due to the chronicity of his headaches, but also noted that he had left his job as a result of headaches.  In a December 2013 Decision Review Officer (DRO) decision, the Veteran was assigned a 50 percent rating for headaches, effective the date of the claim for increase.  In the decision, it was noted that the grant was considered to be a full grant of the benefit sought on appeal.  

The Board finds that as the Veteran has specifically indicated that his headaches have caused him to have to quit working, the grant of entitlement to a 50 percent rating for headaches does actually constitute a full grant on the benefit sought on appeal.  Furthermore, the Veteran did not specifically say that he would be satisfied if a 50 percent rating were assigned for his headaches.  Rather, it seems that he has indicated he should be awarded at least a 50 percent rating for his headaches.  Therefore, entitled to a higher rating on an extra-schedular basis must be considered.  The Board finds that the Veteran's timely notice of disagreement with the rating assigned for headaches in the November 2011 rating decision is still pending.  In addition, the Veteran has raised the issue of entitlement to TDIU in conjunction with that claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record shows that the Veteran has not been issued a statement of the case in response to the timely notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case, which should include consideration of 38 C.F.R. § 3.321 (2015) and 38 C.F.R. § 4.16 (2015).  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also submitted a November 2014 statement that constitutes a timely notice of disagreement with the initial rating assigned for hypertension in a January 2014 rating decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of entitlement to a compensable rating for bilateral hearing loss disability, the Board notes that the Veteran was last provided a VA audiology evaluation in September 2011.  A review of the VA medical records shows that the Veteran was seen in audiology in March 2012 for complaints that his hearing loss had worsened.  He was provided an audiogram at that time, which showed his hearing acuity may have decreased since the September 2011 VA examination.  However, speech recognition scores were not obtained at that time.  Additionally, in a January 2014 substantive appeal, the Veteran indicated that he was having a harder time hearing people, especially in the presence of background noise. 

As there is an indication in the record that the Veteran's bilateral hearing loss disability has increased in severity since the September 2011 VA audiology evaluation, the Board finds that the Veteran should be provided a VA audiology evaluation to determine the current level of severity of all impairment resulting from bilateral hearing loss disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a rating in excess of 50 percent for headaches to include pursuant to 38 C.F.R. § 3.321 and entitlement to TDIU pursuant to 38 C.F.R. § 4.16.  Inform the Veteran of the requirement to perfect an appeal with respect to those issues.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Issue a statement of the case on the issue of entitlement to an initial compensable rating for hypertension.  Inform the Veteran of the requirement to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, return that issue to the Board.

3.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.

4.  Then, schedule the Veteran for a VA audiology examination to determine the current level of severity of all impairment resulting from bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes and should provide a discussion regarding the level of social and occupational impairment caused by hearing loss. 

5.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

